      Case: 1:18-cv-07421 Document #: 1 Filed: 11/08/18 Page 1 of 5 PageID #:1



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


TERRENCE J. HANCOCK, DAVID M. SNELTEN,             )
JOHN J. LISNER, WILLIAM H. COLLINS, DALE A.        )
BOLT, and TERRY BARNETT, as Trustees of the        )
HEALTH AND WELFARE FUND OF THE                     )
EXCAVATING, GRADING AND ASPHALT                    )
CRAFT LOCAL NO. 731,                               )
                                                   )
TERRENCE J. HANCOCK, JOHN J. LISNER,               )      CIVIL ACTION
DAVID M. SNELTEN, DALE A. BOLT, TERRY              )
BARNETT, and WILLIAM H. COLLINS, as Trustees       )      NO. 18 C
of the LOCAL 731, I.B. OF T., EXCAVATORS AND       )
PAVERS PENSION TRUST FUND,                         )      JUDGE
                                                   )
                                Plaintiffs,        )
                                                   )
       vs.                                         )
                                                   )
DYNAMIC WRECKING & EXCAVATION, INC.,               )
an Illinois corporation,                           )
                                                   )
                                Defendant.         )


                                 COMPLAINT

       The Plaintiffs, TERRENCE J. HANCOCK, DAVID M. SNELTEN, JOHN J. LISNER,

WILLIAM H. COLLINS, DALE A. BOLT, and TERRY BARNETT, as trustees of the HEALTH

AND WELFARE FUND OF THE EXCAVATING, GRADING AND ASPHALT CRAFT LOCAL

NO. 731 and TERRENCE J. HANCOCK, JOHN J. LISNER, DAVID M. SNELTEN, DALE A.

BOLT, TERRY BARNETT, and WILLIAM H. COLLINS, as Trustees of the LOCAL 731, I.B. OF

T., EXCAVATORS AND PAVERS PENSION TRUST FUND, by their attorneys, complaining of

the Defendant, DYNAMIC WRECKING & EXCAVATION, INC., an Illinois corporation, allege

as follows:
       Case: 1:18-cv-07421 Document #: 1 Filed: 11/08/18 Page 2 of 5 PageID #:2



        1.      This action arises under the laws of the United States and is brought pursuant to the

Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§1132, 1145 (herein-

after referred to as "ERISA"). Jurisdiction is based upon the existence of questions arising

thereunder, as hereinafter more fully appears.

        2.      Plaintiffs bring this action in their capacity as Trustees of the HEALTH AND

WELFARE FUND OF THE EXCAVATING, GRADING AND ASPHALT CRAFT LOCAL NO.

731 and the LOCAL 731, I.B. OF T., EXCAVATORS AND PAVERS PENSION TRUST FUND,

which are "employee welfare benefit funds," and "plans," within the meaning of ERISA, Plaintiffs

being the now-acting fiduciaries thereof administering said Plans within this District.

        3.      Defendant is an "Employer" within the meaning of ERISA, which is obligated to

make fringe benefit contributions to Plaintiffs under the terms of the certain "Agreements and

Declarations of Trust," pursuant to which Plaintiff Funds are maintained and/or pursuant to the terms

of a collective bargaining agreement to which Defendant is obligated and to which the Excavating,

Grading, Asphalt, Private Scavengers, Automobile Salesroom Garage Attendants and Linen and

Laundry Drivers Local Union No. 731, affiliated with the International Brotherhood of Teamsters,

is also obligated.

        4.      As an Employer obligated to make fringe benefit contributions to Plaintiffs under the

Agreements and Declarations of Trust, Defendant is specifically required to do the following:

        (a)     To submit to Plaintiffs for each month a report stating the names, social security
                numbers, and total number of hours worked in such month by each and every person
                on whose behalf contributions are required to be made by Defendant to Plaintiffs; or,
                if no such persons are employed for a given month, to submit a report so stating;

        (b)     To accompany the aforesaid reports with payment of contributions based upon an
                hourly rate as stated in the applicable collective bargaining agreement or agreements;


                                                  2
      Case: 1:18-cv-07421 Document #: 1 Filed: 11/08/18 Page 3 of 5 PageID #:3



       (c)     To make all of its payroll books and records available to Plaintiffs for the purpose of
               auditing same, to verify the accuracy of Defendant's past reporting upon request made
               by Plaintiffs;

       (d)     To compensate Plaintiffs for the additional administrative costs and burdens imposed
               by delinquency or untimely payment of contributions by way of the payment of
               liquidated damages in the amount of ten (10%) percent of any and all contributions
               which are not received by Plaintiffs for a particular month prior to the 20th day of the
               succeeding month; effective May 9, 1991, the amount of twenty (20%) percent of any
               and all contributions which are not received by Plaintiffs for a particular month prior
               to the 20th day of the succeeding month;

       (e)     To pay any and all costs incurred by Plaintiffs in auditing Defendant's payroll
               records, should it be determined that Defendant was delinquent in the reporting or
               submission of all contributions required of it to be made to Plaintiffs;

       (f)     To pay Plaintiffs' reasonable attorneys' fees and costs necessarily incurred in the
               prosecution of any action to require Defendant to submit its payroll books and
               records for audit or to recover delinquent contributions;

       (g)     To furnish to Plaintiffs a bond with good and sufficient surety thereon, in an amount
               acceptable to Plaintiffs, to cover future contributions due the Plaintiffs.

       5.      Defendant is delinquent and has breached its obligations to Plaintiffs and its

obligations under the Plans in the following respect:

               Defendant has failed and refused to submit all of its contribution reports to Plaintiffs
               due for the time period April 2018 to the present, and/or, has failed to make payment
               of all contributions acknowledged by Defendant thereon to be due Plaintiffs.

       6.      That upon careful review of all records maintained by them, and after application of

any and all partial payments made by Defendant, the total amount due is unknown, based upon

Defendant's failure to submit all required reports or to accurately state all hours for which

contributions are due on reports previously submitted, and subject further to the possibility that

additional contributions and liquidated damages will come due during the pendency of this lawsuit.




                                                  3
      Case: 1:18-cv-07421 Document #: 1 Filed: 11/08/18 Page 4 of 5 PageID #:4



       7.      Plaintiffs have requested that Defendant perform its obligations as aforesaid, but

Defendant has failed and refused to so perform.

       8.      Defendant's continuing refusal and failure to perform its obligations to Plaintiffs is

causing and will continue to cause irreparable injuries to Plaintiffs for which Plaintiffs have no

adequate remedy at law.

       WHEREFORE, Plaintiffs pray:

       (A)     That an account be taken as to all employees of Defendant covered by the collective
               bargaining agreement as to wages received and hours worked by such employees to
               determine amounts required to be paid to the Plaintiffs, covering the period for which
               the collective bargaining agreement is to be effective;

       (B)     That Defendant be enjoined and ordered to submit all delinquent monthly contribu-
               tion reports to Plaintiffs stating the information required to be stated thereon, and to
               continue submitting such reports while this action is pending;

       (C)     That judgment be entered in favor of Plaintiffs and against Defendant for all unpaid
               contributions for the period April 2018 to date, liquidated damages, the costs of
               auditing Defendant's records, and Plaintiffs' reasonable attorneys' fees and Court
               costs necessarily incurred in this action as specified herein, or as subsequently
               determined, all as provided for in the Plans and in ERISA;

       (D)     That Defendant be permanently enjoined and ordered to perform specifically its
               obligations to Plaintiffs, and in particular, to continue to submit the required reports
               and contributions due thereon to Plaintiffs in a timely fashion as required by the
               Plans and by ERISA;

       (E)     That Plaintiffs have such further relief as may be deemed just and equitable by the
               Court, all at Defendant's cost.



                                                               /s/ Cecilia M. Scanlon




                                                  4
         Case: 1:18-cv-07421 Document #: 1 Filed: 11/08/18 Page 5 of 5 PageID #:5



Cecilia M. Scanlon
Laura M. Finnegan
Attorneys for the Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6288574
Telephone: (312) 216-2577
Facsimile: (312) 236-0241
E-Mail: cscanlon@baumsigman.com
I:\731exc\Dynamic Wrecking\#28271\complaint.cms.df.wpd




                                                         5
